USDC IN/ND case 1:19-cv-00288-WCL-SLC document 5 filed 05/22/19 page 1 of 4
USDC IN/ND case 1:19-cv-00288-WCL-SLC document 5 filed 05/22/19 page 2 of 4




                                      THE PARTIES

   2. On November 28, 2018 Mrs. Pence was and is a resident of Allen County,

Indiana.

   3. On November 28, 2018 upon information and belief, Defendant Ross was and

is a resident of Henry County, Virginia.

   4. On November 28, 2018, upon information and belief, Western Express was a

for-profit corporation operating in Indiana with its registered agent in Indianapolis,

Indiana.

                                           VENUE

   5. Venue is proper in this court because the collision occurred in Allen County,

Indiana.

                    ALLEGATIONS AND CLAIM FOR RELIEF

   6. On November 28, 2018, Mrs. Pence was driving her vehicle westbound on Ley

Road in Allen County, Indiana when Defendant Ross who was traveling northbound

on Lima road failed, inter alia, to stop for a red light, to maintain a proper lookout,

maintain control of his vehicle, and then suddenly and without warning pulled out

into the intersection in front of Mrs. Pence’s vehicle.

                           FIRST COUNT – NEGLIGENCE

   7. Mrs. Pence incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein.



                                          Page 2 of 4
USDC IN/ND case 1:19-cv-00288-WCL-SLC document 5 filed 05/22/19 page 3 of 4




   8. Defendant Ross was careless and negligent in the operation of his motor

vehicle, which negligence proximately caused Mrs. Pence to suffer significant personal

injuries and damages.

   9. As a direct and proximate result of Defendant Ross’ negligence, Mrs. Pence

sustained severe and painful bodily injuries including, but not limited to, a miscarriage.

                    SECOND COUNT – RESPONDEAT SUPERIOR

   10. Mrs Pence incorporates all preceding paragraphs of this Complaint as if fully

set forth herein.

   11. On November 28, 2018, as a direct and proximate result of Defendant Ross’

negligence while acting in the scope of his employment for Defendant Western

Express, Mrs. Pence has suffered personal injuries.

          THIRD COUNT – NEGLIGENT HIRING AND RETENTION

   12. Mrs. Pence incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

   13. At the time of this crash, Defendant Western Express recklessly or negligently

entrusted its vehicle and equipment to Defendant Ross when it knew or should have

known that Defendant Ross was incapable of undertaking or completing the safe

operation of said vehicle, and such conduct was reasonably foreseeable to cause

injury.

   14. Defendant Western Express negligently hired and/or retained Defendant Ross

which resulted in this collision.
                                          Page 3 of 4
USDC IN/ND case 1:19-cv-00288-WCL-SLC document 5 filed 05/22/19 page 4 of 4
